 

[emsscontract.jpg]

 

 

HC1047-14-C-4000

 

Section B - Supplies or Services and Prices

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0001   64,000,000 Lot
$1.00 $64,000,000.00  

Year 1

FFP

Pricing is effective 22 October 2013 - 21 October 2014 and is in accordance with
the terms and conditions of this contract and the attached Statement of Work
(reference Section J).

Invoicing: The Contractor shall invoice monthly, in arrears, for acceptable
services rendered. The Contractor shall invoice $5,333,333.00 for Months 1
through 11 and $5,333,337.00 for Month 12.

FOB: Destination 

      NET AMT $64,000,000.00    

ACRN AA

CIN: 000000000000000000000000000000

 

$64,000,000.00

 

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0002   12 Months
$6,000,000.00 $72,000,000.00  

Year 2

FFP

Pricing is effective 22 October 2014 - 21 October 2015 and is in accordance with
the terms and conditions of this contract and the attached Statement of Work
(reference Section J).

Invoicing: The Contractor shall invoice monthly, in arrears, for acceptable
services rendered.

 

FOB: Destination 

          NET AMT $72,000,000.00        

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 2 of 22

HC1047-14-C-4000

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0003   88,000,000 Lot
$1.00 $88,000,000.00  

Year 3

FFP

Pricing is effective 22 October 2015 - 21 October 2016 and is in accordance with
the terms and conditions of this contract and the attached Statement of Work
(reference Section J).

The Contractor shall invoice $7,333,333.00 for Months 1 through 11 and
$7,333,337.00 for Month 12.

FOB: Destination 

          NET AMT $88,000,000.00        

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0004   88,000,000 Lot
$1.00 $88,000,000.00  

Year 4

FFP

Pricing is effective 22 October 2016 - 21 October 2017 and is in accordance with
the terms and conditions of this contract and the attached Statement of Work
(reference Section J).

The Contractor shall invoice $7,333,333.00 for Months 1 through 11 and
$7,333,337.00 for Month 12.

 

FOB: Destination 

          NET AMT $88,000,000.00        

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 3 of 22

HC1047-14-C-4000

 

ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0005   88,000,000 Lot
$1.00 $88,000,000.00  

Year 5

FFP

Pricing is effective 22 October 2017 - 21 October 2018 and is in accordance with
the terms and conditions of this contract and the attached Statement of Work
(reference Section J).

The Contractor shall invoice $7,333,333.00 for Months 1 through 11 and
$7,333,337.00 for Month 12.

 

FOB: Destination 

          NET AMT $88,000,000.00        

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 4 of 22

HC1047-14-C-4000

 

Section C - Descriptions and Specifications

 

SECTION C

PERFORMANCE WORK STATEMENT

 

General Description of Supplies and Services

 

All work performed under this contract shall be provided as defined within this
contract and in the applicable attachments identified and incorporated in
Section J. The following document is provided in Section J and is incorporated
by reference into this Section C:

 

a)Statement of Work (SOW) entitled Enhanced Mobile Satellite Services Airtime
dated 18 October 2013 and as amended (Section J Attachment 1).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 5 of 22

HC1047-14-C-4000

 

Section D - Packaging and Marking

 

MARKING REQUIREMENTS

 

PACKAGING AND MARKING OF DELIVERABLES

 

D-1Packaging and marking of all deliverables shall be in accordance with the
best commercial practice necessary to ensure safe and timely delivery at
destination, in accordance with the applicable security requirements.

 

D-2All data and correspondence submitted to the Contracting Officer or the
Contracting Officer's Representative (COR) shall reference the contract number
and the name of the Contract Specialist and/or COR as appropriate. A copy of all
correspondence sent to the COR shall be provided to the Contracting Officer.

 

D-3Distribution marking shall be in accordance with the latest edition of DOD
Directive 5230.24. Technical data submitted with limited rights, restricted
rights, and copyrights shall be marked in accordance with DFARS 252.227-7013 or
DFARS 252.227-7015 as applicable.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 6 of 22

HC1047-14-C-4000

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN INSPECT AT INSPECT BY ACCEPT AT ACCEPT BY 0001 Destination Government
Destination Government 0002 Destination Government Destination Government 0003
Destination Government Destination Government 0004 Destination Government
Destination Government 0005 Destination Government Destination Government

 

CLAUSES INCORPORATED BY REFERENCE

 

52.246-4 Inspection Of Services--Fixed Price AUG 1996  

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 7 of 22

HC1047-14-C-4000

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN DELIVERY DATE QUANTITY SHIP TO ADDRESS UIC           0001

POP 22-OCT-2013 TO

21-OCT-2014

N/A

DEFENSE INFORMATION SYSTEMS AGENCY

BRENDAN MOLLOY

P.O. BOX 549

FT. MEADE MD 20755

301-225-4847

FOB: Destination

HC1047           0002

POP 22-OCT-2014 TO

21-OCT-2015

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

HC1047           0003

POP 22-OCT-2015 TO

21-OCT-2016

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

HC1047           0004

POP 22-OCT-2016 TO

21-OCT-2017

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

HC1047           0005

POP 22-OCT-2017 TO

21-OCT-2018

N/A

(SAME AS PREVIOUS LOCATION)

FOB: Destination

HC1047

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 8 of 22

HC1047-14-C-4000

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 97X4930.5F20 000 C1013 0 068142 2F 233003 Y7BXXM EMSBB CMTNSK147011 AMOUNT:
$64,000,000.00 CIN 000000000000000000000000000000: $64,000,000.00

 

CLAUSES INCORPORATED BY REFERENCE

 

252.232-7003 Electronic Submission of Payment Requests and Receiving Reports JUN
2012  

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.204-9000 Points of Contact (AUG 2005)

 

Contracting Officer

Name: Clare A. Grason

Organization/Office Symbol: DITCO/NCR/PL64

Phone No.: (301)-225-4076

E-Mail Address: clare.a.grason.civ@mail.mil

 

Contract Specialist

Name: Marilena May

Organization/Office Symbol: DITCO/NCR/PL64

Phone No.: (301)-225-4523

E-Mail Address: marilena.j.may.civ@mail.mil

 

Customer/COR/TM Point of Contact

Name: Brendan Molloy

Organization/Office Symbol: NSK1

Phone No.: (301)-225-4847

E-Mail Address: brendan.j.molloy.civ@mail.mil

 

Contractor Point of Contact

Contractor Legal Business Name: Iridium Satellite LLC

DUNS: 148549087

CAGE CODE: 1R7A4

Contractor POC: Scott Scheimreif

E-Mail Address: Scott.Scheimreif@iridium.com

Phone Number: 703-287-7446 OR 202-297-2959

Fax Number: 703-287-7540

 

(End of clause)

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 9 of 22

HC1047-14-C-4000

 

52.232-9002 ELECTRONIC INVOICING FOR TELECOMMUNICATIONS SERVICES (DEC 2012)

 

Electronic invoices shall be submitted to the Defense Financial and Accounting
Services (DFAS) for telecommunications services. For further details and
instructions go to: http://www.dfas.mil/contractorsvendors/faqs.html, or contact
DFAS Systems Support Operations at CCO-FAB@DFAS.mil or DFAS customer service at
800-756-4571, option 2, then option 1.

 

(End of clause)

 

252.232-7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (JUN 2012)

 

(a) Definitions. As used in this clause--

 

Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.

 

Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

 

Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

 

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232-7003, Electronic Submission

of Payment Requests and Receiving Reports.

 

(c) WAWF access. To access WAWF, the Contractor shall--

 

(1) Have a designated electronic business point of contact in the Central
Contractor Registration at https://www.acquisition.gov; and

 

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

 

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through

WAWF. Both can be accessed by selecting the “Web Based Training” link on the
WAWF home page at https://wawf.eb.mil/.

 

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

 

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

 

(1) Document type. The Contractor shall use the following document type(s).

Services Only, select “2-n-1 (Services Only)”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 10 of 22

HC1047-14-C-4000

 

(Contracting Officer: Insert applicable document type(s). Note: If a “Combo”
document type is identified but not supportable by the Contractor's business
systems, an “Invoice” (stand-alone) and

“Receiving Report” (stand-alone) document type may be used instead.)

 

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

 

Not Applicable.

 

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the

system.

 

Routing Data Table* Field Name in WAWF   Data to be entered in WAWF       Pay
Official DoDAAC   HQ0131 Issue By DoDAAC   HC1047 Admin DoDAAC   HC1047 Inspect
By DoDAAC   ____ Ship To Code   HC1047 Ship From Code   ____ Mark For Code  
____ Service Approver (DoDAAC)   ____ Service Acceptor (DoDAAC)   HC1047 Accept
at Other DoDAAC   ____ LPO DoDAAC   ____ DCAA Auditor DoDAAC   ____ Other
DoDAAC(s)   ____      

 

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

 

(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

Acceptor: Brendan Molloy Name: Brendan Molloy Phone Number: 301-225-4847 E-Mail:
brendan.j.molloy.civ@mail.mil

 

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.

 

http://www.ditco.disa.mil/hq/WAWF/.

 

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

 

(End of clause)

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 11 of 22

HC1047-14-C-4000

 

Section H - Special Contract Requirements

 

DARS 52.239-9001

52.239-9001 Data Information Assurance Protection

 

DATA INFORMATION ASSURANCE PROTECTION (JULY 2006)

 

(a) The contractor shall protect and safeguard sensitive Government Provided
Information (GFI) and data from inadvertent disclosure, misuse, display, theft,
and unauthorized actions that would destroy or render the information
unavailable for specific government use. Should the contractor, or one of
his/her employees, make any inadvertent or any unauthorized disclosure(s) or
willfully participate in activities that result in detrimental harm to the
protection and safeguarding of sensitive (GFI) and data, such actions may be
considered to be a breach of this contract and the terms of the Default clause
may be invoked. The contractor shall afford safeguarding consistent with the
protection requirements identified by the government until such time the
government deems the information/data is no longer sensitive and provides
corresponding written notification to the contractor.

 

(b) All contractor and support contractor personnel with access to DISA and DOD
Information Systems shall complete initial information assurance awareness and
annual refresher training in accordance with DOD Directive, 8570.01, IA
Training, Certification, and Workforce Management. Contractors shall submit
their proof training or certification to the Contracting Officer’s
Representative within 30 days of contract award.

 

(c) To support IA professionals, the DoD IA Portal (IA Support Environment
(IASE)) provides DOD IA policy-training requirements and DoD sponsored training.
The IA Portal is located at http://iase.disa.mil. This site also provides access
to DOD Directive 8500.1, Information Assurance (IA), and DOD 8570.1-M,
Information Assurance Workforce Improvement Program.

 

(End of clause)

 

CONTRACT FUNDING

H1 – Contract Funding

The legal authority for this multi-year contract is 40 USC 501(b)(1)(B) and
DFARS subpart 239.74. This contract may be funded incrementally on an annual
basis according to the following schedule:

CLIN 0001 $64,000,000.00 CLIN 0002 $72,000,000.00 CLIN 0003 $88,000,000.00 CLIN
0004 $88,000,000.00 CLIN 0005 $88,000,000.00

Iridium shall be entitled to submit monthly invoices in arrears for services
rendered during the PoP of each CLIN in amounts equal to 1/12 of the total price
for that CLIN.

 

SUBSCRIPTIONS

H2 – Subscriptions

a) The terms and conditions contained within this clause (“H2”) pertain to
Contract Line Items (CLINs) 0001 through 0005.

b) [***]. The prices agreed to herein are effective regardless of the actual
number of users.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 12 of 22

HC1047-14-C-4000

 

c) Any and all DISA-Sponsored subscribers (users) may utilize this contract.
DISA-Sponsored subscribers may include all United States Government Federal
Agencies, states and municipalities within the United States or United States
territories, United States Government allies, and other people, organizations or
nations sponsored by DISA.

 

SATELLITE NETWORK ACCESS

H3 – Satellite Network Access

The Government and Iridium hereby commit to the establishment of fair and
reasonable policies for the effective utilization of the Iridium Satellite
Constellation. The intent of these policies will be to explain the proper and
optimal use of the services offered herein as improper use can be detrimental to
network performance and therefore service quality. These policies shall include
the identification of limitations and/or constraints associated to enhanced
services (specifically [***] and [***]), mechanisms and procedures for
detecting, reporting, interpreting, and remedying issues or problems specific to
subscribers (users) covered under this contract; the remediation of issues or
problems may include a multiple step process up to and including disruption of
service.

 

CONTRACT SCOPE

H4 – Contract Scope

The following Iridium airtime services are provided on an unlimited basis under
this contract for an unlimited number of DISA-Sponsored subscribers (users).

1) Voice Data Services: Includes Basic Telephony, Secure Voice, Facsimile,
RUDICS Services, and follow-on or future voice-enabling capabilities.

2) Paging Services: Includes Stand-alone & Follow-Me Paging Services, and
follow-on or future paging-enabling capabilities.

3) Short Burst Data Services and follow-on or future Short Burst Data-enabling
capabilities.

4) Distributed Tactical Communications System (DTCS) or “Multicast” Services,
including existing capabilities and all future evolutions of the service.

5) OpenPort Services for up to ten (10) OpenPort devices. This Service is
effective subject to the separately authorized deployment of OpenPort
infrastructure at the EMSS Gateway.

6) [***]

7) Position Location Information (PLI) will be provided for all applicable
services under this contract.

 

PRIORITY OF SERVICE

H5 – Priority of Service

Iridium agrees to provide up to [***] priority SIM cards for DISA-Sponsored
users.

The basis for Iridium Priority, Precedence, and Pre-Emption (PPP) service is the
set of mechanisms designed for, and already implemented in, the Iridium
Satellite Network for signaling and system management purposes. The Iridium
Satellite Network utilizes two resource management functions, Acquisition Class
(AC) control and Priority Class (PC) control, to assure access to communication
channels for priority users. PPP service is currently available for Subscriber
Information Module (SIM) based services only. Only subscriber devices with the
proper AC are allowed to start the acquisition process. ACs range from [***].
Currently, ACs [***] and [***] are under SV flow control for non-safety and
non-priority Iridium devices. ACs [***] and [***] are not under SV flow control
and can be utilized to designate priority service over the constellation. DoD
priority SIM cards will be assigned AC [***].

 

The AC governs which subscriber devices will be permitted access to the
satellite constellation while the PC provides continued access for DoD priority
calls. The Iridium Satellite Network supports four Priority Class levels. Each
satellite has priority queuing for both channel assignment of new calls and
handoff order of in-progress calls. High priority calls take precedence and are
queued before low priority calls. There are [***] levels of PC that can be
mapped based on DoD requirements:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 13 of 22

HC1047-14-C-4000

 

PC [***]

PC [***]

PC [***]

PC [***]

 

Iridium and the Government will coordinate to develop and establish acceptable
Information Assurance (IA) processes which comply with applicable Government
Information Assurance regulations and directives and that also conform to
Iridium’s priority of service protocol.

 

SERVICE AVAILABILITY

H6 – Service Availability

Service availability is defined as the ability of an EMSS customer to be able to
obtain and maintain service connectivity for any service under this contract.

Iridium is required to meet the service availability requirements defined and
contained within this contract’s Statement of Work.

[***]

Any credit shall be applied to the invoice for the applicable month in which the
actual service performance did not meet the target service performance metric;
provided, however, that in no event shall the total disincentive payment credits
for an individual contract year exceed [***].

The [***] and [***] exclude any outage that may be caused by: (1) interference
caused by Ka-Band transmissions from other satellite systems; (2) outages
resulting from issues in Ka-Band connectivity between the Iridium constellation
and the EMSS Gateway that are capable of being resolved through implementation
of a remote Earth Terminal solution, but excluding outages resulting from
Iridium network anomalies that would not be resolved by a remote Earth Terminal
solution; (3) the EMSS Gateway (such as autodialers placed in locations with
obscura or the lack of timely coordination with Iridium for autodialers
exhibiting performance issues); and/or (4) outages outside the control of
Iridium, such as an act of nature (such as heavy rainstorms, tropical storms
and/or hurricanes), act of Government, act of war, act of terrorism or other
force majeure, all of which will excuse Iridium from meeting the [***] and/or
[***] provided above. The following definitions apply to this clause: [***]

 

The data necessary to be gathered from the DoD Gateway in support of Iridium's
monthly reporting of the [***] and the [***] will be supplied by the Government
in a timely manner as mutually agreed between Iridium and the Government.

 

CANCELLATION OR TERMINATION

H7 – Addendum to DFARs 252.239-7007, “Cancellation or Termination of Orders”

Iridium agrees that the amount of the Basic Cancellation or Termination
Liability of the Government governed by the clause at DFARS 252.239-7007,
“Cancellation or Termination of Orders” shall be $[***], which constitutes the
“mutually agreed schedule” under DFARS 252.239-7007(c). Iridium acknowledges
that: (1) Iridium will not incur any nonrecoverable costs in providing
facilities and equipment for which Iridium has no foreseeable use as described
in DFARS 252.239-7007(a); (2) there are no tariffs that govern any cancellation
and termination charges under this contract as described in DFARS
252.239-7007(b); (3) no communication services authorization shall affect the
amount of the Basic Cancellation or Termination Liability of the Government; (4)
this clause H7 constitutes an “other contractual document” as that term is use
in DFARS 252.239-7007(c); and (5) the provisions of DFARS 252.239-7007(d), are
mooted by the provisions of this Clause H7. The foregoing notwithstanding,
Iridium shall be entitled to receive a partial payment for a prorated portion of
the monthly period during which services were provided prior to the date the
Government notifies Iridium that this contract is cancelled. The Government
shall not be liable to pay any amount of the total contract price for services
that would have been provided by Iridium after such notification of the
cancellation of this contract.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 14 of 22

HC1047-14-C-4000

 

CONTRACT MARKETING

H8 – Contract Marketing

Iridium agrees that it will not enter into competing contracts that provide the
same or similar services covered under this contract with any other United
States Government entity, with the exception of the General Services
Administration. Any additional exceptions will be expressly provided by the
DISA.

Iridium agrees to apply a “commercially reasonable efforts” approach to educate
and inform the DISA-Sponsored EMSS user community of the benefits pertaining to
this contract. This may include promoting the contract to potential customers at
conferences and other events.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 15 of 22

HC1047-14-C-4000

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1   Definitions   JAN 2012 52.203-3   Gratuities   APR 1984 52.203-5  
Covenant Against Contingent Fees   APR 1984 52.203-6 Alt I   Restrictions On
Subcontractor Sales To The Government  (Sep 2006) -- Alternate I   OCT 1995
52.203-7   Anti-Kickback Procedures   OCT 2010 52.203-8   Cancellation,
Rescission, and Recovery of Funds for Illegal or Improper Activity   JAN 1997
52.203-10   Price Or Fee Adjustment For Illegal Or Improper Activity   JAN 1997
52.203-12   Limitation On Payments To Influence Certain Federal Transactions  
OCT 2010 52.203-13   Contractor Code of Business Ethics and Conduct   APR 2010
52.204-2   Security Requirements   AUG 1996 52.204-4   Printed or Copied
Double-Sided on Postconsumer Fiber Content Paper   MAY 2011 52.204-9   Personal
Identity Verification of Contractor Personnel   JAN 2011 52.204-10   Reporting
Executive Compensation and First-Tier Subcontract Awards   AUG 2012 52.204-13  
Central Contractor Registration Maintenance   DEC 2012 52.209-6   Protecting the
Government's Interest When Subcontracting With Contractors Debarred, Suspended,
or Proposed for Debarment   DEC 2010 52.209-9   Updates of Publicly Available
Information Regarding Responsibility Matters   FEB 2012 52.215-2   Audit and
Records--Negotiation   OCT 2010 52.215-15   Pension Adjustments and Asset
Reversions   OCT 2010 52.215-18   Reversion or Adjustment of Plans for
Postretirement Benefits (PRB) Other than Pensions   JUL 2005 52.215-19  
Notification of Ownership Changes   OCT 1997 52.215-21   Requirements for
Certified Cost or Pricing Data or Information Other Than Certified Cost or
Pricing Data--Modifications   OCT 2010 52.215-23   Limitations on Pass-Through
Charges   OCT 2009 52.219-8   Utilization of Small Business Concerns   JAN 2011
52.219-9 Alt II   Small Business Subcontracting Plan (JAN 2011) Alternate II  
OCT 2001 52.219-16    Liquidated Damages-Subcontracting Plan   JAN 1999
52.219-28   Post-Award Small Business Program Rerepresentation   APR 2012
52.222-3   Convict Labor   JUN 2003 52.222-19   Child Labor -- Cooperation with
Authorities and Remedies   MAR 2012 52.222-21   Prohibition Of Segregated
Facilities   FEB 1999 52.222-26   Equal Opportunity   MAR 2007 52.222-35   Equal
Opportunity for Veterans   SEP 2010 52.222-36   Affirmative Action For Workers
With Disabilities   OCT 2010 52.222-37   Employment Reports on Veterans   SEP
2010 52.222-40   Notification of Employee Rights Under the National Labor
Relations Act   DEC 2010 52.222-50   Combating Trafficking in Persons   FEB 2009
52.222-53   Exemption from Application of the Service Contract Act to Contracts
for Certain Services--Requirements   FEB 2009

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 16 of 22

HC1047-14-C-4000

 

52.222-54   Employment Eligibility Verification   JUL 2012 52.223-6   Drug-Free
Workplace   MAY 2001 52.223-18   Encouraging Contractor Policies To Ban Text
Messaging While Driving   AUG 2011 52.225-13   Restrictions on Certain Foreign
Purchases   JUN 2008 52.227-1 Alt II   Authorization and  Consent (Dec 2007) -
Alternate II   APR 1984 52.227-2   Notice And Assistance Regarding Patent And
Copyright Infringement   DEC 2007 52.229-4   Federal, State, And Local Taxes
(State and Local Adjustments)   FEB 2013 52.230-6   Administration of Cost
Accounting Standards   JUN 2010 52.232-6   Payment Under Communication Service
Contracts with Common Carriers   APR 1984 52.232-8   Discounts For Prompt
Payment   FEB 2002 52.232-11   Extras   APR 1984 52.232-17   Interest   OCT 2010
52.232-19   Availability Of Funds For The Next Fiscal Year   APR 1984 52.232-23
  Assignment Of Claims   JAN 1986 52.232-25   Prompt Payment   OCT 2008
52.232-33   Payment by Electronic Funds Transfer--Central Contractor
Registration   OCT 2003 52.233-1 Alt I   Disputes (Jul 2002) -  Alternate I  
DEC 1991 52.233-3   Protest After Award   AUG 1996 52.233-4   Applicable Law for
Breach of Contract Claim   OCT 2004 52.237-3   Continuity Of Services   JAN 1991
52.239-1   Privacy or Security Safeguards   AUG 1996 52.242-13   Bankruptcy  
JUL 1995 52.242-15   Stop-Work Order   AUG 1989 52.242-17   Government Delay Of
Work   APR 1984 52.243-1 Alt I   Changes--Fixed Price (Aug 1987) -  Alternate I
  APR 1984 52.244-6   Subcontracts for Commercial Items   DEC 2010 52.246-25  
Limitation Of Liability--Services   FEB 1997 52.249-4   Termination For
Convenience Of The Government (Services) (Short Form)   APR 1984 52.249-8  
Default (Fixed-Price Supply & Service)   APR 1984 52.249-14   Excusable Delays  
APR 1984 52.252-2   Clauses Incorporated By Reference   FEB 1998 52.252-4  
Alterations in Contract   APR 1984 52.252-6   Authorized Deviations In Clauses  
APR 1984 52.253-1   Computer Generated Forms   JAN 1991 252.201-7000  
Contracting Officer's Representative   DEC 1991 252.203-7000   Requirements
Relating to Compensation of Former DoD Officials   SEP 2011 252.203-7002  
Requirement to Inform Employees of Whistleblower Rights   JAN 2009 252.203-7003
  Agency Office of the Inspector General   DEC 2012 252.203-7004   Display of
Fraud Hotline Poster(s)   DEC 2012 252.204-7000   Disclosure Of Information  
DEC 1991 252.204-7003   Control Of Government Personnel Work Product   APR 1992
252.204-7004 Alt A   Central Contractor Registration Alternate A   FEB 2013
252.204-7005   Oral Attestation of Security Responsibilities   NOV 2001
252.205-7000   Provision Of Information To Cooperative Agreement Holders   DEC
1991 252.209-7004   Subcontracting With Firms That Are Owned or Controlled By
The Government of a Terrorist Country   DEC 2006

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 17 of 22

HC1047-14-C-4000

 

252.212-7001 (Dev)   Contract Terms and Conditions Required to Implement
Statutes or Executive Orders Applicable to Defense Acquisitions of Commercial
Items (Deviation)   DEC 2010 252.215-7000   Pricing Adjustments   DEC 2012
252.215-7002   Cost Estimating System Requirements   DEC 2012 252.219-7003  
Small Business Subcontracting Plan (DOD Contracts)   AUG 2012 252.222-7006  
Restrictions on the Use of Mandatory Arbitration Agreements   DEC 2010
252.223-7004   Drug Free Work Force   SEP 1988 252.225-7004   Report of Intended
Performance Outside the United States and Canada--Submission after Award   OCT
2010 252.225-7006   Quarterly Reporting of Actual Contract Performance Outside
the United States   OCT 2010 252.225-7012   Preference For Certain Domestic
Commodities   FEB 2013 252.225-7012   Preference For Certain Domestic
Commodities   FEB 2013 252.226-7001   Utilization of Indian Organizations and
Indian-Owned Economic Enterprises, and Native Hawaiian Small Business Concerns  
SEP 2004 252.227-7013   Rights in Technical Data--Noncommercial Items   JUN 2013
252.227-7014   Rights in Noncommercial Computer Software and Noncommercial
Computer Software Documentation   MAY 2013 252.227-7015   Technical
Data--Commercial Items   JUN 2013 252.237-7010   Prohibition on Interrogation of
Detainees by Contractor Personnel   NOV 2010 252.237-7023   Continuation of
Essential Contractor Services   OCT 2010 252.239-7002   Access   DEC 1991
252.239-7004   Orders For Facilities And Services   NOV 2005 252.239-7005  
Rates, Charges, And Services   NOV 2005 252.239-7006   Tariff Information   JUL
1997 252.239-7008   Reuse Arrangements   DEC 1991 252.239-7016  
Telecommunications Security Equipment, Devices, Techniques, And Services   DEC
1991 252.243-7001   Pricing Of Contract Modifications   DEC 1991 252.243-7002  
Requests for Equitable Adjustment   DEC 2012 252.244-7000   Subcontracts for
Commercial Items and Commercial Components (DoD Contracts)   MAR 2013
252.247-7023   Transportation of Supplies by Sea   MAY 2002

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.204-9001 Contract/Order Closeout—Fixed-Price, Time-and-Materials, or
Labor-Hours

 

Timely contract closeout is a priority under this contract/order. The Contractor
shall submit a final invoice within ninety (90) calendar days after the
expiration of this contract/order, unless the Contractor requests and is granted
an extension by the Contracting Officer, in writing. In addition, and concurrent
with the submission of the final invoice, the Contractor shall notify the
Contracting Officer of the amount of excess funds that can be deobligated from
this contract/order so the closeout process can begin as soon as possible upon
expiration of this contract/order. A bilateral contract/order closeout
modification will be forwarded to the Contractor by the Contracting Officer and
must be signed by the Contractor and returned to the Contracting Officer within
thirty (30) calendar days of issuance of the modification. A Contractor’s
failure to respond and/or sign the bilateral closeout modification within thirty
(30) calendar days of receipt will constitute approval of the terms of the
modification and the modification will subsequently be processed unilaterally by
the Contracting Officer to deobligate excess funds and close this
contract/order.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 18 of 22

HC1047-14-C-4000

 

If this contract/order contains option periods, the Contractor is required to
submit an invoice within ninety (90) calendar days after expiration of the base
period of performance and the expiration of each exercised option period of
performance to allow for deobligation of excess funds that were obligated in
those respective periods of performance.

(End of clause)

 

52.209-9000 ORGANIZATIONAL AND CONSULTANT CONFLICTS OF INTEREST (OCCI)   (DEC
2005)

 

(a) An offeror shall identify in its proposal, quote, bid or any resulting
contract, any potential or actual Organizational and Consultant Conflicts of
Interest (OCCI) as described in FAR Subpart 9.5. This includes actual or
potential conflicts of interests of proposed subcontractors. If an offeror
identifies in its proposal, quote, bid or any resulting contract, a potential or
actual conflict of interests the offeror shall submit an Organizational and
Consultant Conflicts of Interest Plan (OCCIP) to the contracting officer. The
OCCIP shall describe how the offeror addresses potential or actual conflicts of
interest and identify how they will avoid, neutralize, or mitigate present or
future conflicts of interest.

 

(b) Offerors must consider whether their involvement and participation raises
any OCCI issues, especially in the following areas when:

 

(1) Providing systems engineering and technical direction.

 

(2) Preparing specifications or work statements and/or objectives.

 

(3) Providing evaluation services.

 

(4) Obtaining access to proprietary information.

 

(c) If a prime contractor or subcontractor breaches any of the OCCI
restrictions, or does not disclose or misrepresents any relevant facts
concerning its conflict of interest, the government may take appropriate action,
including terminating the contract, in additional to any remedies that may be
otherwise permitted by the contract or operation of law.

 

(End of clause)

 

52.217-8 OPTION TO EXTEND SERVICES (NOV 1999)

 

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 15 days prior to the expiration of the contract.

 

(End of clause)

 

252.239-7007 CANCELLATION OR TERMINATION OF ORDERS (NOV 2005)

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 19 of 22

HC1047-14-C-4000

 

(a)If the Government cancels any of the services ordered under this
agreement/contract, before the services are made available to the Government, or
terminates any of these services after they are made available to the
Government, the Government shall reimburse the Contractor for the actual
nonrecoverable costs the Contractor has reasonably incurred in providing
facilities and equipment for which the Contractor has no foreseeable reuse.

 

(b)The amount of the Government's liability upon cancellation or termination of
any of the services ordered under this agreement/contract will be determined
under applicable tariffs governing cancellation and termination charges which--

 

(1)Are filed by the Contractor with a governmental regulatory body, as defined
in the Rates, Charges, and Services clause of this agreement/contract;

 

(2) Are in effect on the date of termination; and

 

(3)Provide specific cancellation or termination charges for the facilities and
equipment involved or show how to determine the charges.

 

(c)The amount of the Government's liability upon cancellation or termination of
any of the services ordered under this agreement/contract, which are not subject
to a governmental regulatory body, will be determined under a mutually agreed
schedule in the communication services authorization (CSA) or other contractual
document.

 

(d)If no applicable tariffs are in effect on the date of cancellation or
termination or set forth in the applicable CSA or other contractual document,
the Government's liability will be determined under the following settlement
procedures--

 

(1)The Contractor agrees to provide the Contracting Officer, in such reasonable
detail as the Contracting Officer may require, inventory schedules covering all
items of property or facilities in the Contractor's possession, the cost of
which is included in the Basic Cancellation or Termination Liability for which
the Contractor has no foreseeable reuse.

 

(2)The Contractor shall use its best efforts to sell property or facilities when
the Contractor has no foreseeable reuse or when the Government has not exercised
its option to take title under the Title to Telecommunications Facilities and
Equipment clause of this agreement/contract. The Contractor shall apply any
proceeds of the sale to reduce any payments by the Government to the Contractor
under a cancellation or termination settlement.

 

(3)The Contractor shall record actual nonrecoverable costs under established
accounting procedures prescribed by the cognizant governmental regulatory
authority or, if no such procedures have been prescribed, under generally
accepted accounting procedures applicable to the provision of telecommunication
services for public use.

 

(4)The actual nonrecoverable costs are the installed costs of the facilities and
equipment, less cost of reusable materials, and less net salvage value.
Installed costs shall include the actual cost of equipment and materials
specifically provided or used, plus the actual cost of installing (including
engineering, labor, supervision, transportation, rights-of-way, and any other
items which are chargeable to the capital accounts of the Contractor) less any
costs the Government may have directly reimbursed the Contractor under the
Special Construction and Equipment Charges clause of this agreement/contract.
Deduct from the Contractor's installed cost, the net salvage value (salvage
value less cost of removal). In determining net salvage value, give
consideration to foreseeable reuse of the facilities and equipment by the
Contractor. Make allowance for the cost of dismantling, removal, reconditioning,
and disposal of the facilities and equipment when necessary either to the sale
of facilities or their reuse by the Contractor in another location.

 

(5)The Basic Cancellation Liability is defined as the actual nonrecoverable cost
which the Government shall reimburse the Contractor at the time services are
cancelled. The Basic Termination Liability is defined as the nonrecoverable cost
amortized in equal monthly increments throughout the liability period. Upon
termination of services, the Government shall reimburse the Contractor for the
nonrecoverable cost less such costs amortized to the date services are
terminated. Establish the liability period as mutually agreed to but not to
exceed ten years.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 20 of 22

HC1047-14-C-4000

 

(6)When the Basic Cancellation or Termination Liability established by the CSA
or other contractual document is based on estimated costs, the Contractor agrees
to settle on the basis of actual cost at the time of termination or
cancellation.

 

(7)The Contractor agrees that, if after settlement but within the termination
liability period of the services, should the Contractor make reuse of equipment
or facilities which were treated as nonreusable or nonsalvable in the
settlement, the Contractor shall reimburse the Government for the value of the
equipment or facilities.

 

(8) The Contractor agrees to exclude--

 

(i)Any costs which are not included in determining cancellation and termination
charges under the Contractor's standard practices or procedures; and

 

(ii)Charges not ordinarily made by the Contractor for similar facilities or
equipment, furnished under similar circumstances.

 

(e)The Government may, under such terms and conditions as it may prescribe, make
partial payments and payments on account against costs incurred by the
Contractor in connection with the cancelled or terminated portion of this
agreement/contract. The Government may make these payments if in the opinion of
the Contracting Officer the total of the payments is within the amount the
Contractor is entitled. If the total of the payments is in excess of the amount
finally agreed or determined to be due under this clause, the Contractor shall
pay the excess to the Government upon demand.

 

(f)Failure to agree shall be a dispute concerning a question of fact within the
meaning of the Disputes clause.

 

(End of clause)

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 21 of 22

HC1047-14-C-4000

 

Section J - List of Documents, Exhibits and Other Attachments

 

ATTACHMENTS

 

LIST OF ATTACHMENTS

 

1.Statement of Work entitled Enhanced Mobile Satellite Services Airtime dated 18
Oct 2013 is incorporated into this contract.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 22 of 22

 





 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

Defense Information System Network

Enhanced Mobile Satellite Services (EMSS) Airtime

Statement of Work

 

[tex10-59_logo.jpg]

 

18 Oct 2013

 

Defense Information Systems Agency (DISA)

Enhance Mobile Satellite Service (EMSS), NSK1

6910 Cooper Ave, Ft. Meade, Md 20735

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 

 

Page 1 of 20

 

 

Table of Contents

 

1.0 Overview 4     1.1 Background 4 1.2 Contract Scope 4 1.2.1 Definitions 5
Subscriber 5 Follow-Me Paging 5 Stand-Alone Paging 6 SIM 6 Short Burst Data 6
Multicast 6 Global Multicast 6 Global Data Broadcast 6 OpenPort 7 L-Band
Transceiver 7 Help Services 7     2.0 EMSS CONTRACT REQUIREMENTS 7     2.1 EMSS
PROGRAM MANAGEMENT 8 2.1.2 Progress Reporting 8 2.1.3  Semi-Annual Planning and
Design Review 8 2.2 Configuration Management Controls 9 2.3 EMSS SERVICES 10
2.3.1 EMSS Connection Services 10 2.3.2 Priority of Service 11 2.3.3 Service
Availability 11 2.3.4 Quality of Service 12 2.3.4.1 [***] 12 2.3.5 Outage
Reporting 13 2.3.6 Host Nation and Franchise Operation Rights 13 2.4 Emergency
Management 13 2.5 Security Incident Reporting 14 2.6 Implementation of Planned
EMSS System Enhancements 14     3.0 Place Of Performance 15     4.0 Period Of
Performance 16     5.0 Deliverables 16     6.0 Security Requirements 17     6.1
Facility Security Clearance 17 6.2 Security Clearance and Information Technology
(IT) Level 17 6.3 Investigation Requirements 17 6.4 Visit Authorization Letters
18 6.5 Information Security and other miscellaneous requirements 18 6.6 COMSEC
18



 

29 April 2013

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 2 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 



6.7 Defense Courier Service (DCS) 18 6.8 GOVERNMENT-FURNISHED EQUIPMENT
(GFE)/GOVERNMENT-FURNISHED INFORMATION (GFI) 19     7.0 OTHER PERTINENT
INFORMATION OR SPECIAL CONSIDERATIONS 19     7.1 Delivered Materials 19 7.2
Identification of Possible Follow-on Work 19 7.3 Identification of Potential
Conflicts of Interest (COI) 19 7.4 Identification of Non-Disclosure Requirements
20 7.5 Packaging, Packing and Shipping Instructions 20 7.6 Inspection and
Acceptance Criteria 20     8.0 SECTION 508 ACCESSIBILITY STANDARDS 20



 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 3 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

ENHANCED MOBILE SATELLITE SERVICES AIRTIME

STATEMENT OF WORK

 

1.0 Overview

 

This Statement of Work (SOW) defines requirements for Enhanced Mobile Satellite
Services (EMSS) acquisition to serve the Department of Defense (DOD) and other
United States Government (USG) users throughout the world by leveraging the
commercial Iridium Satellite LLC, hereinafter “Iridium” satellite constellation.
Specifically, this SOW provides the DISA-Sponsored subscribers with EMSS airtime
service utilizing the Iridium constellation.

 

1.1 Background

 

The DOD/USG has validated requirements for voice and data communications to
support missions in polar regions, special operations, Very Important Person
(VIP) communications, search and rescue operations, disaster relief efforts and
other Command, Control, Communications and Intelligence (C3I) efforts worldwide.
These communications may be located within line of sight, over the horizon, at a
distant theater location, or at a distant CONUS or OCONUS location. To support
many of these missions, these communications will require end-to-end security
interoperability with the existing embedded base of Type I Secure equipment. The
communications network required to support these locations must provide global
coverage from 90 degrees North to 90 degrees South. To allow user mobility, the
secure handset must be small and light weight. EMSS provides a means to
accommodate many, if not all, of the war fighter and other mission requirements.

 

1.2 Contract Scope

 

This contract provides DOD/USG with a global satellite communication services
for handset, pager, Subscriber Identification Module (SIM)-based and SIM-less
short burst data (SBD), Distributed Tactical Communications System (DTCS)
push-to-talk (PTT) or like services and other potential mobile/stationary
configurations. Future services and/or capabilities may be developed for the
Iridium / EMSS gateway and may be incorporated into this contract. This contract
provides for unlimited airtime services, or some other variation thereof as
further defined in the contract. The Contractor shall provide access service to
individual Government subscribers who may possess pagers, handsets, SBD-enabled
devices, or other devices and equipment.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 4 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

Manufacturing, ordering and provisioning of handsets, secure sleeves, pagers and
other communication devices and accessories will be accomplished under a
separate contract. In addition, the day-to-day operation and maintenance (O&M)
of the Government Gateway used to support Iridium services for the DOD/USG and
to provide connectivity to the global Defense Information System Network (DISN)
will be accomplished under a separate contract.

 

The Contractor shall ensure the Government is allowed complete access to the
global Iridium system and services utilizing full Government unique
functionality.

 

The Contractor shall cooperate and coordinate with other EMSS contractors on the
Gateway operation on user account information, provisioning, troubleshooting and
any other information essential to EMSS.

 

1.2.1 Definitions

 

Subscriber

A government Iridium service subscriber is an individual who uses a voice or
data device or pager. Each telephone device that uses a SIM card, each L-Band
Transceiver (LBT), each stand alone pager, and each SIM-less SBD device
registered and activated for service to the DOD Gateway will be counted as a
separate subscriber. Pagers registered and activated for use in a follow-me
pager mode in conjunction with a handset will not be counted as a separate
subscriber.

 

Follow-Me Paging

Follow-me paging means that the pager works in conjunction with an Iridium
handset to maintain the user’s location, and therefore, eliminates the need to
update message delivery areas.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 5 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

Stand-Alone Paging

Stand-alone paging is independent of voice service, and applies where a
subscriber can specify up to three delivery areas where the pager will receive
messages.

 

SIM

Subscriber Identification Module (SIM) is a smart card roughly the size of a
postage stamp that securely stores the key identifying a mobile phone service
subscriber, as well as, subscription information, saved telephone numbers,
preferences, text messages and other information.

 

Short Burst Data

Short Burst Data (SBD) is a data service that enables wireless data applications
to cost-effectively send and receive short data transactions efficiently over
the Iridium network using either the 9522 LBT or 9600 series Talladega SBD modem
or future SBD modems

 

Multicast

Multicast (commonly referred to as DTCS) provides the sender the ability to
transmit a single voice and/or data message to a select group of recipients on
the network. Multicast networks will not be counted as a subscriber.

 

Global Multicast

This capability may be incorporated into other handsets or devices that utilize
the Iridium network. Multicast networks will not be counted as a subscriber.

 

Global Data Broadcast

Global Data Broadcast (GDB) is a satellite-based wireless broadcast service. The
GDB service allows data providers to reach an unlimited number of subscribers
quickly and efficiently. Any type of digital data can be delivered to discrete
locations, single and/or multiple non-contiguous regions, or globally. Users can
be part of one or more broadcast groups and receive multiple subscriber services
simultaneously

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 6 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

OpenPort

OpenPort currently offers 3 phone circuits and one data circuit (up to 128 kbs)
on a single platform.

 

L-Band Transceiver

The L-Band Transceiver (LBT) transmits and receives data messages across the
Iridium satellite network utilizing inter-satellite links to reach the Iridium
gateway where it communicates with the host system via an e-mail interface.

 

Help Services

Resolution of trouble assistance calls pertaining to the Iridium services. The
Contractor shall provide a centralized point of contact for reporting service
troubles on a 24/7 basis. Reporting shall be done by telephone, email, or fax.

 

2.0 EMSS CONTRACT REQUIREMENTS

 

The Contractor shall furnish the necessary personnel, materials, facilities, and
services to provide Iridium services throughout the world in accordance with
(IAW) this SOW. The Contractor shall furnish all commercial components, software
and services delivered under this contract according to the commercial standards
applicable to such items.

 

References to "the Government" in this SOW shall be interpreted to mean an
authorized Government representative as designated by the EMSS Contracting
Officer.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 7 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

2.1 EMSS PROGRAM MANAGEMENT

 

The Contractor shall monitor, evaluate, and report on the EMSS program
activities and technical status to the Government. The Contractor shall develop
a monthly status report that identifies significant activities, network
problems, and network performance reports to include identification of service
interruptions or downtimes during the reporting period.

 

2.1.2 Progress Reporting

 

The Contractor shall report the EMSS program activities and technical status to
the Contracting Officer and Contracting Officer Representative (COR) and any
office as directed by the COR no later than the 5th of each month. At a minimum,
the monthly report will include items stated in paragraph 2.1 above.

 

The Contractor shall provide the Government with the status of the health and
performance of the Iridium constellation on a quarterly basis.

 

Deliverable:

Monthly Progress Report

Quarterly Health and Performance Report

 

2.1.3 Semi-Annual Planning and Design Review

 

The Contractor shall participate in semi-annual reviews conducted at the
Contractor’s facility or as directed by the Government. The Contractor shall
address the status of available EMSS services and the Contractor shall assess
the potential for changes that can reduce costs, improve end-user services, or
enhance administrative and management systems. The Contractor shall prepare and
present analyses and data in briefing format to support the Planning and Design
Review to include, but may not be limited to such topics as:

 

·Current network design and engineering data

·Growth analyses and resources allocations

·Trend analyses and projections

·Advanced planning data and contingency plans

·Security of the EMSS services, Government User Terminals and Gateway

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 8 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

·Analyses of changes in technology that may be inserted into the underlying
network that provides EMSS services

·Status of Host Nation Agreements and Commercial Franchise Rights

 

The Contractor shall also recommend potential EMSS service improvements that can
be initiated and/or implemented in the coming year. The first semi-annual review
shall be conducted six months after contract award. The Contractor and
Government shall jointly prepare an agenda for each review meeting. The
Contractor shall prepare and submit semi-annual planning review minutes and
presentations for review and approval by the Government.

 

Deliverable:

Semi-Annual Planning and Design Review

 

2.2 Configuration Management Controls

 

The Contractor shall provide configuration management and control of all Iridium
constellation network software/firmware required to interface to and to maintain
operation of the constellation under the terms of this contract for the entire
contract performance period. The Contractor shall also notify the Government of
any hardware or software changes or upgrades needed to maintain an interface to
the network.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 9 of 20

 

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

 

2.3 EMSS SERVICES

 

2.3.1 EMSS Connection Services

 

The services include, but are not limited to, the following:

 

·Global access to the EMSS system with operating parameters of commercial system
operation

 

·End-to-end voice communications, including Type 1 voice encryption

 

·End-to-end data/facsimile services

 

·Messaging services to include Paging

 

·Supplemental Services

 

·Future Services (upon availability)

 

·Supplemental services include, but are not limited to:

 

·Call forwarding

 

·Call hold

 

·Call waiting

 

·Blocking of all incoming calls, Closed user groups

 

·Multi-party service (call conferencing), SBD and RUDICS.

 

·Global Positioning Service (GPS)

 

·Multicast

 

·OpenPort

 

·Global Broadcast Data

 

·Optional Supplemental Services include, but are not limited to:

 

·K-Band

 

[***] will not be levied against the government or its authorized service
provisionary.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 10 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

2.3.2 Priority of Service

 

In any geographical area/region or at any time when satellite bandwidth may be
limited, Government Gateway subscribers who have been provisioned with priority
SIM cards as provided in the contract will have Priority over all other users.

 

2.3.3 Service Availability

 

Service Availability is defined as the ability of an EMSS customer to be able to
obtain and maintain service connectivity for any service under this contract.
The acceptable overall service availability is [***] as further defined below.
Outages outside the control of the Contractor will not count against service
availability.

 

Service availability is measured by the following factors:

1. Gateway Connectivity

2. Voice Connectivity

3. Data Connectivity

 

Gateway Connectivity

 

The Contractor shall provide service advisories to the Government in a timely
manner on the status of the constellation, service-affecting outages, scheduled
outages, constellation service gaps and predictions of constellation service.
The Contractor shall maintain these records on-line for 90 calendar days and
archive off-line for an additional 2 years.

 

The Contractor shall also provide the EMSS Gateway Operators with advisories of
significant service-affecting events and problems relating to all service
including the ground segment via telephone or electronically within 24 hours of
occurrence.

 

Voice Connectivity

 

The Contractor shall ensure a satellite phone voice availability rate of a
minimum of [***] as measured by [***]. This rate excludes any outage that may be
caused by the DOD gateway as provided in the contract. The contractor shall
ensure the Iridium services are supported with a [***] of a minimum of [***] and
a [***] of no greater than [***] based on a [***] with the exception of the
final year of the contract whereupon these metrics change to [***] and [***],
respectively.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 11 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

Data Connectivity

 

The Contactor shall ensure that data is transmitted via the constellation to and
from the gateway and end user device in an efficient manner.

 

2.3.4 Quality of Service

 

The Contractor shall provide voice/data traffic that is intelligible and usable.
Quality of service performance is to include voice recognition, bit error rates,
and call set-up times shall be in accordance with the Contractor’s standard
commercial practices for the network.

 

2.3.4.1 [***]

 

The following table defines the [***] for each contract year.

 

  [***] [***]  Year 1 [***] [***] Year 2 [***] [***] Year 3 [***] [***] Year 4
[***] [***] Year 5 [***] [***]

 

The [***] will be established by utilizing [***]. The [***] at the [***] will be
configured to [***]. The [***] and [***] will be a [***].

 

Deliverable:

Monthly [***] Report

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Page 12 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

2.3.5 Outage Reporting

 

2.3.5.1 Unscheduled Outages

 

The Contractor shall notify the Government of any unscheduled outage within 30
minutes or less of the Contractor’s confirmation of the outage while the outage
persists, the Contractor shall provide data to the Government by either fax or
email on a daily basis. This includes the status of the constellation,
service-affecting outages, and constellation service gaps (blackouts). If
applicable, reporting shall include predictions of constellation service gaps
for the next 30 days. This information shall be reported from the Iridium
Satellite Network Operations Center (SNOC) to the DOD Gateway. The Contractor
shall maintain these records for 2 years and upon request, deliver these records
to the Government.

 

2.3.5.2 Scheduled Outages

 

The Contractor shall provide the DOD Gateway Operators with advisories of
scheduled outages and events that may potentially negatively impact US
Government Iridium services. These advisories shall be provided via telephone,
fax or email no later than 30 days before the scheduled outage. For scheduled
outages occurring within the 30 day window, the Contractor will notify the
Government as quickly as possible.

 

2.3.6 Host Nation and Franchise Operation Rights

 

The Contractor shall conduct negotiations and attain approvals for Host
Nation/Landing Rights and commercial franchise operations rights, to provide the
Government with complete EMSS system access and service operation on a global
basis from 90 degrees North to 90 degrees South. This access includes full
utilization of all unique Gateway services and features. The Contractor shall
provide status to the Government on progress in obtaining Host Nation/Landing
Rights and commercial franchise operations rights as part of the Semi-Annual
Planning and Design Reviews.

 

2.4 Emergency Management

 

The Contractor shall attempt to maintain service and network management
operations under emergency and damage conditions and shall provide the
capability to expand EMSS services to meet these conditions, subject to the
commercial system limitations. The Contractor shall notify the Contracting
Officer or the Contracting Officer Representative immediately whenever, an
emergency or damage situation arises. To the extent that the commercial EMSS
system complies with the procedures, guidance, and regulations in Reference 3,
FCC Memorandum and Order No. 88-341, the Contractor shall ensure that the
Gateway also complies, subject to any limitations that may result from a
DISN-only interconnection. The Contractor shall facilitate the rapid expansion
of the Government EMSS services in an emergency situation, subject to the
limitations imposed by the commercial EMSS system. The Contractor shall
cooperate and coordinate with the Government in responding to emergencies on 24
hours per day, 7 days per week basis.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 13 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

2.5 Security Incident Reporting

 

The Contractor shall provide reports on security management that include, but
are not limited to, daily and monthly summaries of attempted system break-ins
that affect (or could affect) the operation and management of Government EMSS
services. Security incident reporting will provide the capability to log all
security-related events (to include the detection of attempted system
break-ins), which affect (or could affect) the operation and management of
backbone transmission services and could therefore affect services provided to
the DISN customers through this contract. At a minimum, the Government should
receive a monthly Security Incident Report and this report should be provided to
the Contracting Officer and to the COR. Critical instrusion attempts may warrant
more frequent reports.

 

Deliverable:

Security Incident Report

 

2.6 Implementation of Planned EMSS System Enhancements

 

The Contractor shall, to the maximum extent practical, consider enhancements in
its overall EMSS architecture and design for the Government Gateway. The ability
of the Contractor to exercise any of these enhancements will be dependent upon
commercial system approvals for such enhancements and modifications to the
commercial EMSS system. The Contractor shall notify the Government when such
upgrades, software patches, point releases, major releases and enhancements
become commercially available and/or allowed to be implemented in the Government
Gateway. The Government will request that the Contractor submit a separate
proposal for implementation of these enhancements. The Government reserves the
right to exercise any, not one, or all of these enhancements in the future.
These enhancements may include, but shall not be limited to, the following:

 

·Billing System Modifications

·User Information/Access Control Capability

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 14 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

·Gateway Network Management Functions

·Signaling Encryption Capability

·Subscriber Location Query

·Short Burst Messaging

·Host Nation Approvals

·Defense Messaging System Interface

·High Data Rate Transmission (Ka Band Feeder Link)

·Clear and Type I Encrypted Push-to-Talk Netted Service

·Encrypted End-to-End Data/Facsimile/Messaging Services

 

3.0 Place Of Performance

 

The places of performance for this contract will be at the Contractor’s
facilities in Leesburg, Virginia and Tempe and Chandler, Arizona and/or the DOD
Gateway Facilities in Wahiawa, Hawaii.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 15 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

4.0 Period Of Performance

 

The Period of Performance is from 22 October 2013 to 21 October 2018.

 

5.0 Deliverables

 

The following table represents the required deliverables under this contract.
The contractor-determined format must be approved by the COR. This list may be
updated as new deliverables are added or modified:

 

 

SOW
Task#   Deliverable Title   Format   Number   Calendar
Days  2.1.2   Health & performance   Contractor-Determined Format   Standard
Distribution *   Quarterly 2.1.2   Progress, Status, Usage & Management Report  
Contractor-Determined Format   Standard Distribution*   Monthly (5th of each
month) 2.1.3   Semi-Annual Planning & Design Review   Contractor-Determined
Format   Standard Distribution*   Semi-Annual 2.3.4.1   [***] Report  
Contractor-Determined Format   Standard Distribution*   Monthly (10th of each
month) 2.5   Security Management Report   Contractor-Determined Format  
Standard Distribution*   Monthly

* Standard Distribution: 1 copy of the Deliverable to

Clare Grason Clare.a.Grason.civ@mail.mil

Marilena May Marilena.j.May.civ@mail.mil

Brendan Molloy Brendan.J.Molloy.civ@mail.mil

Jennifer Singley Jennifer.m.Singley2.civ@mail.mil

Michael Nicholas Michael.A.Nichols16.civ@mail.mil

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 16 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

6.0 Security Requirements

 

Contractor personnel will be escorted when rights of entry and exit from the
Government facilities are required for performance of work under this contract.
Contractor employees shall comply with all applicable directives and policies
regarding conduct of personnel and operation of the facility. Contractor
personnel will be required to "sign in" upon entry to and "sign out" upon exit
from any Government facility.

 

a) A clearance is not required for this contract. Contractor personnel will be
escorted at all times when access to the facility is required.

 

b) The contractor may be required to access Sensitive but Unclassified and For
Official Use Only information and data in order to perform the work necessary on
this contract.

 

c) The contractor does not require access to any CLASSIFIED data, documents,
maps, planning documents and other information resources and data in order to
perform under the specifications of the contract.

 

6.1 Facility Security Clearance

 

NONE.

 

6.2 Security Clearance and Information Technology (IT) Level

 

Not Applicable.

 

6.3 Investigation Requirements

 

Not Applicable.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 17 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

6.4 Visit Authorization Letters

 

All Contractors shall be escorted while on site. Prior to the start of the
project, the contractor shall submit a visit request for all personnel. No cell
phones, two way pagers, memory sticks or other recordable media will be allowed
in the building where work will be performed. Contractor laptops and other tools
used to conduct the installation may be allowed after a thorough security check
by EMSS Security Officer.

 

The Contractor shall be responsible with providing all employee information to
the EMSS Security Officer in order to complete a visitor request. The visit
request must be on a company/agency letterhead and sent to EMSS DoD Gateway
Security Officer by fax at 808-653-4049 (visitors CANNOT carry it with them).
Requests must be received by EMSS DoD Gateway Security Officer at least two
weeks prior to visit.

 

6.5 Information Security and other miscellaneous requirements

 

Contractor personnel must comply with local security requirements for entry and
exit control for personnel and property at the government facility. Contractor
employees will be required to comply with all Government security regulations
and requirements. Initial and periodic security training and briefings will be
provided by Government security personnel. Failure to comply with security
requirements can be cause for termination of employment.

 

The Contractor shall not divulge any information about DoD files, data
processing activities or functions, user identifications, passwords, or any
other knowledge that may be gained, to anyone who is not authorized to have
access to such information. The Contractor shall observe and comply with the
security provisions in effect at the DoD facility. Identification shall be worn
and displayed as required.

 

6.6 COMSEC

 

Not Applicable.

 

6.7 Defense Courier Service (DCS)

 

Not Applicable.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 18 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

6.8 GOVERNMENT-FURNISHED EQUIPMENT (GFE)/GOVERNMENT-FURNISHED INFORMATION (GFI)

 

NONE.

 

7.0 OTHER PERTINENT INFORMATION OR SPECIAL CONSIDERATIONS

 

7.1 Delivered Materials

 

All delivered materials shall become and remain the property of the U.S.
Government under control of the EMSS PMO COR.

 

7.2 Identification of Possible Follow-on Work

 

NONE.

 

7.3 Identification of Potential Conflicts of Interest (COI)

 

FAR Part 9.501 defines “organizational COI” as a situation where because of
other relationships or activities a person (company) is unable or potentially
unable to render impartial assistance or advice to the Government or cannot
objectively perform contract work or has an unfair competitive advantage. FAR
9.502 states that “an organization COI may result when factors create an actual
or potential conflict of interest on an instant contract, or when the nature of
the work to be performed on the instant contract creates an actual or potential
COI on a future acquisition.” An “organizational COI” exists when the nature of
the work to be performed may, without some restriction on future activities, (1)
result in an unfair competitive advantage to the contractor on other contracts
or (2) impair the contractor’s objectivity in performing the contract work. The
primary burden is on the contractor to identify any organizational COI, however,
the Government has the responsibility to identify and evaluate such conflicts.
The KO is charged with avoiding, neutralizing or mitigating such potential
conflicts. The customer must make a determination that no COI exist, or identify
any potential COI that may exist for the execution of this contract/TO.

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 19 of 20

 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

7.4 Identification of Non-Disclosure Requirements

NONE.

 

7.5 Packaging, Packing and Shipping Instructions

FAR clauses related to this article may be incorporated into the contract.

 

7.6 Inspection and Acceptance Criteria

The Government will inspect and accept all deliverables under this contract.

 

8.0 SECTION 508 ACCESSIBILITY STANDARDS

 

The following Section 508 Accessibility Standard(s) (Technical Standards and
Functional Performance Criteria) are applicable (if box is checked) to this
acquisition.

 

Technical Standards

 

¨ 1194.21 - Software Applications and Operating Systems

¨ 1194.22 - Web Based Intranet and Internet Information and Applications

¨ 1194.23 - Telecommunications Products

¨ 1194.24 - Video and Multimedia Products

¨ 1194.25 - Self-Contained, Closed Products

¨ 1194.26 - Desktop and Portable Computers

¨ 1194.41 - Information, Documentation and Support

 

The Technical Standards above facilitate the assurance that the maximum
technical standards are provided to the contractor. Functional Performance
Criteria is the minimally acceptable standards to ensure Section 508 compliance.
This block is checked to ensure that the minimally acceptable electronic and
information technology (E&IT) products are proposed.

 

Functional Performance Criteria

 

¨ 1194.31 - Functional Performance Criteria 

 

FOR OFFICAL USE ONLY

SOURCE SELECTION INFORMATION – SEE FAR 2.101 AND 3.104

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Page 20 of 20

 

